Ex. 10.1

 

Execution Version



AMENDED AND RESTATED REPURCHASE FACILITATION AGREEMENT

This amended and restated repurchase facilitation agreement (the “Agreement”) is
made effective as of the 29th day of September, 2016, is by and between Seaport
Global Securities LLC, a Delaware limited liability company (“Seaport Global”)
and Lonestar Resources US Inc., a Delaware corporation (“Lonestar”), by and on
behalf of itself and certain of its subsidiaries (collectively referred to
together with Lonestar hereinafter as the “Company”), and supersedes and
replaces in its entirety that certain Repurchase Facilitation Agreement dated
September 29, 2016, between Seaport Global and the Company.  Each of Seaport
Global, Lonestar and the Company are sometimes hereinafter referred to herein as
a “Party” and collectively as the “Parties.”

Whereas, Lonestar Resources Americas Inc. (“LRAI”), a Delaware corporation and
wholly owned subsidiary of Lonestar, has currently outstanding its 8.750% Senior
Notes due 2019 (the “Notes”), some or all of which may be available for
repurchase by Lonestar at prices below the price at which the Notes were
originally issued (the “Discounted Notes”);

Whereas, the Company desires, from time to time, to repurchase some or all of
the Discounted Notes as they become available for repurchase and Seaport Global
proposes to provide financing for all or a portion of the purchase price thereof
(“Gap Financing”), upon the terms and subject to the conditions set forth
herein;

Whereas, the consideration for the repayment of any Gap Financing shall take the
form of a payment of cash to Seaport Global (the “Cash Payment”) concurrently
with the consummation of a public equity offering by Lonestar of its common
stock (Nasdaq Symbol: LONE) (in each case, a “Public Offering”), in an amount
equal to the Cash Payment Amount (as defined below); provided that, to the
extent that Lonestar is unwilling or otherwise unable to consummate any Public
Offering, Lonestar shall withdraw the registration statement relating to the
Public Offering (the date on which such withdrawal occurs being the “Withdrawal
Date”) and shall consummate, pursuant to Section 3.b. hereof, private placements
to Seaport Global (each a “Restricted Stock Payment”) of up to an aggregate of
460,000 shares (the “Share Cap”) of Class A common stock of Lonestar (the
“Restricted Stock”) in an amount equal to the Applicable Restricted Stock
Acquisition Price (as defined below);

Whereas, in order to effectuate the Cash Payment, Lonestar and LRAI have entered
into a definitive term sheet to amend (the “SPA Amendment”) that certain
Securities Purchase Agreement, dated August 2, 2016, in order to explicitly
allow any Cash Payments hereunder;

Whereas, in order to effectuate the Restricted Stock Payment, if applicable, the
Board of Directors of Lonestar has approved the transactions contemplated
hereby, and Lonestar will receive written consent from EF Realisation Company
Limited (the sole owner of EFR Holding Guernsey Limited, Lonestar’s major
stockholder) (the “Stockholder Consent”), to issue sufficient shares of the
Restricted Stock as contemplated hereby and, in connection therewith, will file
all requisite information statements (the “Information Statements”) with the
United States Securities and Exchange Commission (the “SEC”) describing such
written consent and the amount of Restricted Stock approved thereby (any
requisite waiting period with respect to the Information Statement under the
rules promulgated under the Securities Exchange Act of 1934, as

 

--------------------------------------------------------------------------------

 

amended (the “Exchange Act”) before effecting the actions approved by the
Stockholder Consent is referred to herein as a “Waiting Period.”

THEREFORE, intending to be legally bound, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Parties to this Agreement, Seaport Global and Lonestar agree as follows:

 

1.

Discounted Notes. From time to time, Seaport Global may identify an opportunity
for Lonestar to purchase Discounted Notes. Upon becoming aware of such
opportunity, Lonestar will advise Seaport Global if it desires to purchase such
Discounted Notes with the use of Gap Financing and, if so, the amount of Gap
Financing that it will require from Seaport Global in order to effectuate the
purchase of such Discounted Notes.  Seaport Global will then advise Lonestar of
whether or not it is willing to provide the necessary amount of Gap Financing.
If agreed to by Seaport Global, the amount of any agreed upon Gap Financing will
be advanced in cash by Seaport Global at the time of the repurchase of the
related Discounted Notes.

 

 

2.

Discounted Note Acquisition. In all cases where Seaport Global identifies
opportunities for Lonestar to purchase Discounted Notes where either (i)
Discounted Notes are to be acquired using Gap Financing (“Seaport Global
Assisted Purchases” or “SGAP”), or (ii) Discounted Notes are identified as being
available for repurchase by the Seaport Global debt trading desk (of which
Discounted Notes Lonestar is not otherwise aware are available for repurchase)
and no Gap Financing is required, Lonestar agrees that such SGAP and such other
repurchase opportunities will be accomplished with the assistance of Seaport
Global’s debt trading desk at such times and at such acquisition prices as are
agreed upon by the Parties.  In connection with each SGAP or other purchase of
Discounted Notes accomplished with the assistance of Seaport Global, Seaport
Global shall be paid an acquisition fee by Lonestar with respect to that
repurchase in the amount of (i) six and one-quarter of one percent (6.25%) of
the difference between the original par value of the Discounted Notes that are
acquired and the purchase price actually paid for those Discounted Notes by
Lonestar (the “Discount”) in all transactions in which any Gap Financing is
employed, and (ii) three and one-eighth of one percent (3.125%) of the amount of
the Discount with respect to any acquisition of Discounted Notes pursuant to
clause (ii) of the first sentence of this Section 2.

 

 

3.

Gap Financing. Lonestar shall pay Seaport Global the amount of any Gap Financing
as provided below:

 

 

a.

Cash Payment. The Cash Payment shall be made by Lonestar to Seaport Global out
of the funds flow from a Public Offering and shall be in an amount of cash equal
to (i) one hundred five percent (105.0%) of the amount of the Gap Financing if
the Cash Payment is made on or prior to December 31, 2016 and (ii) one hundred
eleven and one tenth percent (111.1%) if the Cash Payment is made on or after
January 1, 2017 (the “Cash Payment Amount”).

 

2

 

--------------------------------------------------------------------------------

 

 

b.

Restricted Shares. To the extent Lonestar is unwilling or otherwise unable to
consummate a Public Offering and repay Seaport Global with a Cash Payment, the
amount of shares of Restricted Stock delivered as repayment of the amount of any
Gap Financing (the “Restricted Share Amount”) will be determined by dividing the
dollar amount of such Gap Financing by an amount equal to 90% of the closing
price of Lonestar’s common stock (i) with respect to any Gap Financing provided
prior to the expiration of the applicable Waiting Period, on the most recently
completed trading date prior to the effective date of this Agreement, and (ii)
with respect to any Gap Financing provided subsequent to the completion of the
applicable Waiting Period, on the most recently completed trading date prior to
the date that the Gap Financing is made available to Lonestar (each such closing
price being referred to hereinafter as the “Applicable Restricted Stock
Acquisition Price” with respect to the shares of Restricted Stock issued in
respect of that particular Gap Financing); provided that, and notwithstanding
any of the foregoing, the aggregate number of shares of Restricted Stock issued
pursuant to this Section 3.b. shall in no event exceed the amount of the Share
Cap.  Any shares of Restricted Stock to be delivered to Seaport Global pursuant
to this Section 3.b. shall be delivered to Seaport Global promptly upon the
later of (a) forty-five (45) calendar days after the Withdrawal Date, or (b) the
completion of the applicable Waiting Period (subject to applicable transfer
agent procedures and customary settlement periods).

 

 

4.

Restricted Stock Price Protection.  At such time or times as Seaport Global
determines, in its sole and absolute discretion, to dispose of any or all of the
Restricted Stock issued pursuant to Section 3.b. hereof (the date on which
Seaport Global disposes of such Restricted Stock, the “Disposition Date”), if
Seaport Global sells any of that Restricted Stock (including in connection with
any public offering) at a price that results in gross proceeds to it of less
than the Applicable Restricted Stock Acquisition Price (a “Gap Financing
Deficit”), then Lonestar shall issue a number of additional shares of Restricted
Stock (the “Make-up Shares” and, together with the shares of Restricted Stock
held by Seaport Global, the “Seaport Global Shares”) to Seaport Global
determined by dividing the dollar amount of the Gap Financing Deficit by an
amount equal to 90% of the closing price of Lonestar’s common stock on the
Disposition Date (the “Make-Up Acquisition Price”); provided that the aggregate
number of shares of Restricted Stock issued pursuant to this Section 4 shall not
exceed the Share Cap less the aggregate number of shares of Restricted Stock
issued pursuant to Section 3 hereof (the “Make-Up Share Cap”). Thereafter,
Lonestar shall continue to be obligated to issue additional Make-up Shares with
respect to any Seaport Global Shares that continue to be held by and
subsequently sold by Seaport Global which sale results in a Gap Financing
Deficit in the same manner and on the same terms as set forth above. To the
extent that Make-Up Shares issuable in respect of any Gap Financing Deficit are
in excess of the Make-Up Share Cap, Lonestar shall pay any remaining Gap
Financing Deficit with an amount of cash determined as set forth in Section
3.b., above. Notwithstanding the foregoing, Lonestar may, at any time in its
sole and absolute discretion, and in lieu of issuing additional Make-up Shares
to

3

 

--------------------------------------------------------------------------------

 

 

Seaport Global, elect to pay Seaport Global an amount of cash determined as set
forth in Section 3.b., above.

In addition to the foregoing “price protection” afforded to Seaport Global with
respect to the Seaport Global Shares that it holds pursuant to or otherwise in
connection with this Agreement, Lonestar agrees (i) to use commercially
reasonable efforts to cause the Seaport Global Shares to be registered for sale
with Seaport Global as a “selling shareholder” in connection with any
registration statement relating to Lonestar’s common stock filed with or
submitted to the SEC, subject to customary cutbacks, and (ii) at Seaport
Global’s option (to be exercised in its sole and absolute discretion), to
repurchase from Seaport Global any Seaport Global Shares that continue to be
held by Seaport Global for a period equal to or in excess of one (1) year and
one (1) day after the date of their initial acquisition (the “Holding Period”)
by Seaport Global for a period of the next 20 business days following the end of
such Holding Period at a price equal to the Applicable Restricted Stock
Acquisition Price.

 

5.

Seller Commissions. Nothing herein shall restrict in any way or prevent Seaport
Global from charging the seller(s) of any Discounted Notes customary and usual
commissions on such sales in the ordinary course of its business of buying and
selling debt instruments for and from unrelated third parties.

 

 

6.

Lonestar Representations and Warranties.

 

 

a.

Authorization; Enforcement; Validity.  Lonestar has the requisite corporate
power and authority to enter into and, upon completion of any applicable Waiting
Period and the execution of the SPA Amendment, to consummate the transactions
contemplated by this Agreement, and otherwise to carry out its obligations
hereunder.  Lonestar’s execution and delivery of this Agreement have been, and,
upon completion of any applicable Waiting Period and the execution of the SPA
Amendment, the consummation by it of the transactions contemplated hereby
(including, but not limited to, the delivery of the Restricted Stock and the
Make-up Shares) will be, duly authorized by all necessary corporate action on
the part of Lonestar, and no further corporate action will be required by
Lonestar, its Board of Directors or its stockholders in connection
therewith.  The Agreement has been duly executed by Lonestar and is the legally
valid and binding obligation of Lonestar enforceable against Lonestar in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as the
indemnification provision may be limited by applicable law.

 

 

b.

No Conflicts.  The execution and delivery of this Agreement by Lonestar does not
and will not, and, upon the Stockholder Consent and the completion of any
applicable Waiting Period and the execution of the SPA Amendment, the
performance by Lonestar of the Agreement and the consummation by Lonestar of the
transactions contemplated hereby (including, without limitation, the issuance of
the Restricted Stock and the Make-up

4

 

--------------------------------------------------------------------------------

 

 

Shares or the making of the Cash Payment, as the case may be) will not (i)
conflict with or violate any provisions of Lonestar’s or any of its
subsidiaries’ certificate or articles of incorporation, bylaws or other
organizational documents, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any lien upon any of the properties or assets
of Lonestar or any of its subsidiaries or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material contract, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Lonestar or any of its subsidiaries is subject (including federal and state
securities laws and regulations and the rules and regulations, of any
self-regulatory organization to which Lonestar or its securities are subject,
including all applicable trading markets, assuming in each case the accuracy of
the representations and warranties made by Seaport Global herein), or by which
any property or asset of Lonestar or any of its subsidiaries is bound, except in
the case of clauses (ii) and (iii) such as would not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse effect
on the Company.

 

 

c.

Filings, Consents and Approvals.  Neither Lonestar nor any of its subsidiaries
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by Lonestar of this Agreement (including
the issuance of the Restricted Stock and the Make-up Shares or the making of the
Cash Payment, as the case may be), other than (i) the receipt of the Stockholder
Consent, the completion of the applicable Waiting Period and the execution of
the SPA Amendment, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) the filing
of any requisite notices and/or application(s) to Lonestar’s principal trading
market for the issuance and sale of the Lonestar Common Stock and the listing of
the Restricted Stock and the Make-up Shares for trading or quotation, as the
case may be, thereon in the time and manner required thereby, and (iv) those
that have been made or obtained prior to the date of this Agreement.  

 

 

d.

Issuance of the Restricted Stock and the Make-up Shares.  Upon completion of any
applicable Waiting Period, the Restricted Stock and the Make-up Shares will have
been duly authorized and, when issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights.  Assuming the accuracy of the representations and warranties of Seaport
Global in this Agreement, the Restricted Stock and the Make-up Shares will be
issued in compliance with all applicable federal and state securities laws.  

 

 

e.

SEC Reports; Disclosure Materials.  Lonestar has filed and will continue to file
all reports, schedules, forms, statements and other documents required to be
filed by it under the Exchange Act to qualify the Restricted Stock and the
Make-up Shares for resale by Seaport Global through the use of Rule 144.  

 

5

 

--------------------------------------------------------------------------------

 

 

f.

No Additional Agreements.  Lonestar does not have any agreement or understanding
with any other person with respect to the transactions contemplated by this
Agreement other than as specified herein.

 

 

7.

Seaport Global Representations and Warranties.

 

 

a.

Organization; Authority.  Seaport Global is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by Seaport Global and performance by Seaport Global of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company action.  The Agreement has been duly
executed by Seaport Global and constitutes the valid and legally binding
obligation of Seaport Global, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

 

b.

No Conflicts.  The execution, delivery and performance by of this Agreement by
Seaport Global and the consummation by Seaport Global of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Seaport Global, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Seaport Global
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
Seaport Global, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Seaport Global to perform its obligations hereunder.

 

 

c.

Investment Intent.  Seaport Global understands that the Restricted Stock and the
Make-up Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Restricted Stock and the Make-up Shares as principal for its own account and not
with a view to, or for distributing or reselling such Restricted Stock or
Make-up Shares or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, Seaport Global does not agree to hold any of the
Restricted Stock or the Make-up Shares for any minimum period of time and
reserves the right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Restricted Stock and
Make-up Shares  pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration; provided that in
any event, Seaport Global will make any sale or other disposition of the
Restricted Stock or Make-up Shares in compliance with applicable federal and
state securities laws.

6

 

--------------------------------------------------------------------------------

 

Lonestar and Seaport Global acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth
above.

 

8.

Other Agreements of the Parties.

 

a.

In connection with the initial transaction to be accomplished pursuant to this
Agreement immediately upon and as of its effective date, with respect to the
issuance of Restricted Shares, Lonestar and Seaport Global have specifically
additionally agreed as follows:

 

 

i.

The Board of Directors will, pursuant to the Board Resolution, (a) approve this
Agreement and the transactions contemplated hereby, (b) set a record date (the
“Record Date”) for purposes of obtaining the Stockholder Consent, (c) recommend
that Lonestar’s stockholders as of the Record Date approve the issuance of
Common Stock as contemplated hereby, (d) authorize the preparation, filing and
distribution of Information Statements as required by the Exchange Act.

 

 

ii.

Promptly after the Board of Directors sets the Record Date, Lonestar will notify
the NASDAQ thereof.

 

 

iii.

On the Record Date, EF Realisation Company Limited and EFR Holding Guernsey
Limited will execute or otherwise make effective the Stockholder Consent, a form
of which is attached to this Agreement as Exhibit “B,” and upon any applicable
Waiting Period with respect to the any preliminary Information Statement,
Lonestar will finalize the Information Statement to be filed with the SEC and
mailed such Information Statement to its shareholders.

 

 

iv.

Upon receiving the appropriate notice or communication from the SEC regarding
the conclusion of the Waiting Period with respect to the final Information
Statement, Lonestar will issue and deliver any Restricted Stock to Seaport
Global pursuant to any Gap Financing, subject to applicable transfer agent
procedures.

 

 

v.

Notwithstanding any of the foregoing, in the event that the Restricted Stock is
not issued and delivered to Seaport Global within ninety (90) days of the
consummation of the related Gap Financing, then, at its option, Seaport Global
shall be entitled to receive an immediate payment in cash from Lonestar in the
amount of the Cash Payment in lieu of the subsequent issuance of any Restricted
Stock.

 

 

b.

In connection with the initial transaction to be accomplished pursuant to this
Agreement immediately upon the effective date of its execution, with respect to
the Cash Payment, Lonestar and Seaport Global have specifically additionally
agreed as follows:

 

 

i.

The Board of Directors will, pursuant to the Board Resolution, approve this
Agreement and the transactions contemplated hereby.

 

7

 

--------------------------------------------------------------------------------

 

 

ii.

Out of the proceeds from the closing of the related equity offering, if so
elected by Seaport Global in accordance with the terms of Section 3.b., Lonestar
shall pay in immediately available cash the Cash Payment.

 

 

c.

Furnishing of Information.  In order to enable Seaport Global to sell the
Restricted Stock and the Make-up Shares under Rule 144, during the period
provided for in Section 4, above, Lonestar shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by Lonestar after
the date hereof pursuant to the Exchange Act.

 

 

d.

Indemnification of Seaport Global.  Lonestar will indemnify and hold Seaport
Global and its directors, officers, shareholders, members, partners, employees
and agents, each person who controls Seaport Global (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees of
such controlling persons (each, a “Seaport Global Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Seaport
Global Party may suffer or incur as a result of or relating to (a) any breach of
any of the representations, warranties, covenants or agreements made by Lonestar
in this Agreement, or (b) any action instituted against a Seaport Global Party
in any capacity, or any of them or their respective Affiliates, by any
stockholder of Lonestar with respect to any of the transactions contemplated by
this Agreement (unless such action is based upon a breach of Seaport Global’s
representations, warranties or covenants under this Agreement or any violations
by Seaport Global of state or federal securities laws or any conduct by Seaport
Global which constitutes fraud, gross negligence, willful misconduct or
malfeasance).

 

 

e.

Principal Trading Market Listing.  In the time and manner required by Lonestar’s
principal trading market, Lonestar shall prepare and file with such principal
trading market an additional shares listing application covering all of the
Restricted Stock and the Make-up Shares and shall use its commercially
reasonable efforts to take all steps necessary to cause all of the Restricted
Stock and the Make-up Shares to be approved for listing on the principal trading
market as promptly as possible thereafter.         

 

 

f.

Form D; Blue Sky.  Lonestar agrees to timely file a Form D with respect to the
Restricted Stock and the Make-up Shares as may be required under Regulation D
and to provide a copy thereof, promptly upon the written request of Seaport
Global.  Lonestar, on or before the delivery of any of the Restricted Stock and
the Make-up Shares, shall take such action as Lonestar shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Restricted Stock and the Make-up Shares for issuance to Seaport Global under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification) and shall provide evidence of
such actions promptly upon the written request of Seaport Global.  

 

 

g.

Delivery of Restricted Stock and the Make-up Shares. Lonestar shall promptly
deliver, or cause to be delivered, the Restricted Stock and the Make-up Shares
to Seaport Global at the time or times contemplated by Section 4 of this
Agreement.

8

 

--------------------------------------------------------------------------------

 

 

 

9.

Miscellaneous.

 

 

a.

Fees and Expenses.  Lonestar and Seaport Global shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such Party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
Lonestar shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the issuance to Seaport Global of the
Restricted Stock and the Make-up Shares.

 

b.

Entire Agreement.  The Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into such document.  From time to time, and without further consideration,
Lonestar and Seaport Global will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under this Agreement.

 

c.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) or electronic message
at the facsimile number or e-mail address, as applicable, specified in this
Section prior to 5:00 P.M., New York City time, on a trading day, (b) the next
trading day after the date of transmission, if such notice or communication is
delivered via facsimile or electronic message at the facsimile number or e-mail
address, as applicable, specified in this Section on a day that is not a trading
day or later than 5:00 P.M., New York City time, on any trading day, (c) the
trading day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the Party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:

If to Lonestar:Lonestar Resources US Inc.

600 Bailey Avenue, Suite 200

Fort Worth, TX 76107

Attn: Frank D. Bracken

Telephone No.:

E-mail:

 

      If to Seaport Global:Seaport Global Securities LLC

400 Poydras Street, Suite 3100

New Orleans, LA 70130

Attn: General Counsel-IB

504-410-8017

gmeringer@seaportglobal.com

 

9

 

--------------------------------------------------------------------------------

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

 

d.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by Lonestar and Seaport Global
or, in the case of a waiver, by the Party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either Party to exercise any right hereunder in any manner impair
the exercise of any such right.  

 

 

e.

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.

 

 

f.

Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns.  This Agreement, or any rights or obligations hereunder, may not be
assigned by any Party without the prior written consent of the other Parties.  

 

 

g.

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

 

h.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Each Party agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the New York Courts.  Each Party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such proceeding has been
commenced in an improper or inconvenient forum.  Each Party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such Party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO

10

 

--------------------------------------------------------------------------------

 

 

HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

  

 

i.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

 

 

j.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 

k.

Termination. This Agreement may be terminated at any time by either Lonestar or
Seaport Global upon written notice to the other.  Nothing in this Section shall
be deemed to release any Party from (i) any indemnity due to the other Party
hereunder, or (ii) for any breach by such Party of the terms and provisions of
this Agreement as in effect, in either such case, immediately prior to such
termination.

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories effective as of the date
first indicated above.

 

LONESTAR RESOURCES US INC

 

By:       /s/ Frank D. Bracken III                                        



       Frank D. Bracken III, Chief Executive Officer

 

SEAPORT GLOBAL SECURITIES LLC

By:      /s/ Michael Bodino                                               

           Michael Bodino, Managing Director

 

 

 

 

 

12

 